DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/25/2021 is entered and acknowledged by the Examiner. Claims 1-7, 10, and 12-13 have been amended. Claims 11, 14, 16-19, and 21-25 have been canceled. Claims 1-10, 12-13, 15, and 20 are currently pending in the instant application. 
The rejection of claims 1-3, 5-6, 8-13 and 15-25 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thuo (US 2016/0317992 A1) is withdrawn in view of Applicant’s amendment.
The provisional rejection of claims 1-10, 12-13, and 15 on the ground of nonstatutory double patenting as being unpatentable over the of copending Application No. 16/580,652 is maintained.
The provisional rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over the of copending Application No. 16/671,750 is maintained.
Terminal Disclaimer
The terminal disclaimers filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/671,750 and 16/580,652 have been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 
The terminal disclaimer identifies a party who is not the applicant.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761